UNITED STATES DlSTRlCT COURT
MlDDLE DlSTRlCT OF LOU|SlANA

JOHN M. BALLARD
CiVlL ACT|ON

VERSUS
16-148-SDD-EWD

BURL CA|N, ET AL.

RULING

The Court has carefully considered the ll:’e:'zt."tl'cn,1 the record, the law applicable to
this action, and the Report and Recommendation2 of United States Magistrate Judge Erin
Wi|der-Doomes dated March 1, 2019, to which an objection3 was filed and also reviewed

The Court hereby approves the Repon‘ and Recommendatr'on of the Magistrate
Judge and adopts it as the Court's opinion herein.

ACCORD|NGL¥, Petitioner's application for habeas corpus relief is hereby
DEN|ED, and this proceeding is hereby D|SM|SSED WITH PREJUD|CE.

iT |S FURTHER ORDERED that, if Petitioner seeks to pursue an appeal in this
case a certificate of appealability is hereby DEN|ED.

Baton Rouge Louisiana the/Z_q day of March 2019.

MM

SHELLY D. DlCK, CH|EF DlSTRlCT JUDGE
MiDDLE DlSTRlCT OF LOU|S|ANA

 

 

l Rec. Doc. ‘l.
2 Rec. Doc. 16.
3 Rec. Doc. 17.

